Case 1:20-cv-11923 Document1 Filed 10/26/20 Page 1 of 23

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

4. Title of case (name of first party on each side only) Rivera v. Divris

 

2, Category in which the case belongs based upon the numbered nature of suit code listed on the civil cover sheet. (See local
rule 40.1{a}(1}).

I. 160, 400, 410, 441, 535, 830°, 835*, 850, 891, 893, R.23, REGARDLESS OF NATURE OF SUIT.

 

 

MN. 110, 130, 190, 196, 370, 375, 376, 440, 442, 443, 445, 446, 448, 470, 751, 820", 840*, 895, 896, 899.

 

 

 

 

vw 420, 140, 150, 154, 152, 153, 195, 210, 220, 230, 240, 245, 290, 310, 315, 320, 330, 340, 345, 350, 355, 360, 362,
Ml. 365, 367, 368, 371, 380, 385, 422, 423, 430, 450, 460, 462, 463, 465, 480, 490, 510, 530, 540, 550, 555, 560, 626,
690, 710, 720, 740, 790, 791, 861-865, 870, 871, 890, 950.

 

*Also complete AO 120 or AO 121, for patent, trademark or copyright cases.

3. Title and number, if any, of related cases. (See local rule 40.4(g}). If more than one prior related case has been filed in this
district please indicate the title and number of the first filed case in this court.

 

 

4. Has a prior action between the same parties and based on the same claim ever oni in this court?
YES NO v

 

 

 

5. Does the complaint in this case question the constitutionality of an act of congress affecting the public interest? (See 28 USC
§2403)

 

 

YES NO Y

 

 

if so, is the U.S.A. or an officer, agent or employee of the U.S. a party?

 

 

 

YES NO

 

 

6. Is this case required to be heard and determined by a district court of three judges pursuant to title 28 USC §22847
YES NO v

 

 

 

 

 

 

 

 

7. Do all of the parties In this action, excluding governmental agencies of the United States and the Commonwealth of
Massachusetts (“governmental agencies”), residing in Massachusetts reside in “Vv division? - Pl Rule 40.1(d)}.

 

 

 

 

 

 

 

 

YES NO
A. tf yes, in which divisian_do all of the non-governmental jes reside?
Eastern Division Central Division PT Western Division
B. If no, in which division do the majority of the plaintiffs or the only parties, excluding governmental agencies,

residing in Massachusetts reside?

 

 

 

 

 

 

 

 

 

 

 

 

Eastern Division Central Division Western Division

8. If filing a Notice of Removal - are there any motions pending in the state court requiring the attention of this Court? {If yes,
submit a separate sheet identifying the motions)

 

 

 

 

 

 

 

YES NO ¥

 

(PLEASE TYPE OR PRINT)
ATTORNEY'S NAME /fa Alkalay
ADDREss PO Box N-51 Westport, MA 02790

TELEPHONE No. (617) 775-4431
(Category Form1-2019.wpd }
Case 1:20-cv-11923 Document1 Filed 10/26/20 Page 2 of 23

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

UNITED STATES DISTRICT COURT

 

 

for the
Rafael Rivera )
PlaintiffPetitioner )
vo } Civil Action No.
Matthew Divris )
Defendant/Respondent )

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

] am a plaintiff or petitioner in this case and declare that | am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

In support of this application, | answer the following questions under penalty of perjury:

1. If incarcerated. | am being held at: NCCI Gardner
if employed there, or have an account in the institution, | have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. | am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

 

2. Ifnot incarcerated. \f 1am employed, my employer’s name and address are:

My gross pay or wages are: $ JO. 30 , and my take-home pay or wages are: $ [1,50 per
(specify pay period) { LA 4 fy

3. Other Income. In the past 12 months, | have received income from the following sources (check all that apply):

(a) Business, profession, or other self-employment O Yes Dio
(b) Rent payments, interest, or dividends O Yes

(c) Pension, annuity, or life insurance payments Yes No
(d) Disability, or worker’s compensation payments O Yes No
(e) Gifts, or inheritances O Yes No
(f) Any other sources O Yes aYNo

If you answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.
Case 1:20-cv-11923 Document1 Filed 10/26/20 Page 3 of 23

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

4. Amount of money that I have in cash or in a checking or savings account: $  Xe$.9o ;

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate

value): NO

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense). PC?

7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:

8. Any debts or financial obligations (describe the amounts owed and ta whom they are payable): po

Declaration: I declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.

Date: jofis| 90 A Lf (Ca

Applicant's signature

Ae Ae.\ Kole 2A

Printed name
Case 1:20-04, 51928 RORAT ET OF RIASIREAERE Page 4 of 23

DEPARTMENT OF CORRECTION

Inmate Transaction Report

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date: 20201013 14:04
Page : I
Commité : WLOT69T NCCI GARDNER
Name; RIVERA, RAFAEL, J, Statement From 20200401
Inst NCCEGARDNER Toe «20201013
Biock A BUILDING 2
Cell Bed : NILA
Transaction Type Cheek Inst Noles ° : Persunal ° Savings oo
Date No Name
Income Expense Incame Expense
Total Transaction before this Period : $8,189.81 $8,117.65 $9953 SL57.24
FOFNGSOT 20-01 PY Payroll areoand2 GAR ~20200515 To 20200321 510.50 $0.00 50000 S000
2020040) 20:01 PY - Payrall 37298803 GAR ~2020031S Te 2020032 | S000) $0.00 S180 $0.00
2OINOaGT 3230 CN - Canteen 31297734 GAR ~Canteen Date : 20200801 $8.00 519.80 Sud Sth
wy 17-00 EX - External 37303399 298 | GAR ~Wrile a Prsioner.com $0.00 SSCL) St00 $0.00
Disbursentent
BRO [200 MA Maintenance and W703 GAR ~~ Monibly Maintenance and S000 31.00 S000 °~°~<“‘“‘< KC
Administration Administration Fee
Witindos 23:05 AD - Automated Deposit 37310262 GAR ~TORRES - GUZMAN MABEL 530,00 $0.00 $000 $0.00
ENID,3700 Gulf Colony Ln 20-
— E, Little River, 8C,29566
PO200508 20:01 PY - Payroll 3739011 GAR ~20200322 Fo 20200328 $10.50 $0.06 50.00 30.00
20200408 20:01 PY - Payroll 37319012 GAR = 2200922 Ta 20300328 $0.00 30,00 S180 30,00
20700408 2 CN - Canteen 37321850 GAR “Canleen Date - 20200408 $5.00 $21.00 $0.00 30.00
2200409 25:05 AD - Automated Deposit AT326817 GAR —~Beshar Lindsey Marie.32 Edgeworth = $30.00 S000 SO.0g S000)
St, Worcester, MA,O1605
PoRiba 3s 1403 18 - Interest 379376054 GAR $0.04 Sout $0.00 50.00
F0T00S 13 W508 1S - Interest RPARIOSS GAR Som Sut $0.00
seuiidia ees CAD Automated Deposit 3746128 GAR “—[OUEKYAN MABEL Jan HARVEST ~ Sabon © 80 0 Sit
MOON DR.LONGS.SC 29568
FoI 2:02 PY - Payroll 37754003 GAR ~ 2200329 Ty 20200904 Sit.s0 SO 50,0 $0.00 ~
2OMGATS 20:02 PY - Payroll 37359005 GAR ~30200329 To 20200404 $0.00) 30.00 $0.50 00
ORO0ITS 2H CN - Canteen 37356516 GAR ~Canteen Date : 20200415 30.8 546 BU 30.00 50.00
2020042 | 23:05 AD- Automated Depest 37375095 GAR ~GUZMAN MAGEL,I60 HARVEST — $40.00 $0.00 30.00 50.00
MOON DR,LONGS.SC.29568
>TO? 20:01 PY - Payroll V3I9H6 GAR ~ 20200405 To 202004 i 310.50 50.00 $0.00 S000
Shs 22 2001 PY - Payroll 3IRTSIAT GAR ~20200405 To 202008 11 $0.00 50.00 310,50 50.00
30260422 22:30 CN - Canteen 37482115 GAR ~Cantean Date + 20200422 $0.00 $20.55 SO: St ttl
20MIN 30-0] PY - Payrall 37402767 GAR — 20200472 Te 20200418 $10.50 S000 St.00 30.00 -
20200929 20-01 PY - Payroll 37402768 GAR ~2020041T2 To 20200418 $0.00 SQ.U0 S10,.50 $0.00 —_
F0T4IF 33-31 CN - Canteen 37405968 GAR —Canteen Date ; 20200429 S000 340.20 $0.00 30.00
20200501 23:05 AD- Aulomaled Deposit 37414176 GAR ~Nicacto Tamra,? cross $40.00 $0.00 S000 $0.00
sl Dudley,MAOLSTL
Throne 20-01 PY - Payroll 37427508 GAR 308004 19 To 20200425 310.40 0.40) 30.00 $0.00 ~
SOG EOE PY - Payroll ¥7427509 GaR 30200419 Ta 20200325 50.00 30.00 31030 snag”
sOansa6 22 AT CN. Canteen ITAL ZAT GAR “Cunteen Date: 20200506 “So. S44 50 A, So
15 - Interest WAI GAR Stuz ” $0.00 Sata . ~
POLDOSOR 18:13 18 - Interest 37442338 GAR ° $0.00” 50.00 30,36 $0.00
Case 1:20-cys hh 92 RREUT TH OFASERCARGE Page 5 of 23

Date: 20201013 14:04

DEPARTMENT OF CORRECTION
Inmate Transaction Report

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

Page : 2
Commit# : W107697 NCCI GARDNER
Nan RIVERA, RAPALL, J. Statement From 20200401
Inst: NCCI GARDNER Ta NMOS
Block A BUILDING 2
CellBed : N24A
Transaction Type Receipt Check Inst Notes Personal Savings
Date # No Name
Income Expense Income Expense
20200571 23.05 AD-Aulomated Deposit. 47455776 GAR ~TORRES MABEL.160 HARVEST —— 5100.00 $0.00 50.00 $0.00
MOON DR,LONGS,SC,29564
TOMS 13 20:08 PY = Payroll 37464590 GAR ~20200426 To 20200502 $10.50 0.00 50.00 $0.00
200513 DT PY™ Payroll 37464591 GAR 20200426 To 20200502 30.00 Sune $10.50 50.00
TOFNS1a 22M CN - Canteen JM672148 GAR ~Cantven Date : 202005 | 4 $0.00 $35.19 $0.00 $u.00
MHS 1S F305 AD™ Automated Depos 37476967 GAR =TORRES MABEL,60 HARVEST — shxti0 ~~ "$0.00 30,00 3i.00
MOON DR,LONGS.SC.29562
30200317 23:05 AD-Agtomated Deposit. 37477025 GAK —Beshai Lindsey Mane}? Ggeworth S400 So.00 $0.00 Si-O
St, Worcester. MA,01603
FOIDOST9 TEAG CN’: Canteen 37a 700 GAR ~Cameen Date 220200519 sod) 527.80 $0.00 $0.00
20200530 20-01 PY = Payroll F74R9602 GAR ~ 20200503 Te 20200509 310.50 S000 50.0) S000
INPO0S 20 20:01 PY - Payroll 37489603 GAR ~ 20200803 Te 20200509 30.00 30.00 310.50 $000
2020052 | 23:05 AD- Automated Deposit 37496560 GAR ~Oniz MIGUEL Angel,8? Prospect $50.00 S000 S00 st.0a
SL Apt 3, Worcester. MA 01605
TPOUS36 23:05 AD- Automated Deposit 37504473 GAR —TORRES-GUZMAN MABEL.[6G) $700.00 30.00 30,00 S00
HARVEST MGON
DR,LONGS,SC,29568
FOI 27 2001 PY - Payruil 3750801 | GAR ~202005 10 To 20200816 51050 30.00 50.00 SO.)
POS0US27 20:01 PY - Payroll FTSOHO12 GAR 20200510 Te 20200516 50.00 30.00 510,50 50.00 ”
20200527 22:30 CN - Canteen 37511938 GAR ~Canteen Dale; 20200527 50.00 357.45 30.00 30,00
2ahHoH3 20:01 PY - Payrall 37532519 GAR ~20200517 To 20200523 $10.50 30,00 $0.00 $30.00
JHIONGOI 20-01 PY - Payroll 37532520 GAR ~ 20200517 To 20200523 50.00) $0.00 $10.30 30.00 7
FH00603 2230 CN - Canteen 37534647 GAR ~Cameen Date : 20200603 $0.00 SeL.aS SO. SO.00
20200610 20:01 PY - Payroll 37556068 GAR 20800524 To 20200530 310.50 S000 “Sau 50.06
SAS ne to Toe BY = Payroll FTASH069 CAR” ~AOORI To 2020030 $80.00 “Stag $10.40 7 Sue
RTT ON - Canteen FISSHNTT “GAR Canteen Dow. 20200010 STO Sari S000 si.hd
SM0HeTT 23:05 AD- Automated Deposit, 37564096 GAR —Nicucie Tamra,9 cross $140.00 50.0 $0.00 $0.00
st,Dudiey,MA,Q) $71
20300615 [5:33 15 - Interest 37574 [oh GAR SON7 $0.00 $0.00 30,00
20200615 13:33 1s - Interest T7574 145 GAR 50.00 $0.00 50,28 $0,007 ~
FOMIGTT 20:01 PY - Payroll F7SORSD GAR ~20200541 To 20200606 S150 $0.00 50.00 0G
20200617 20-011 PY - Payroll 37591860 GAR ~ 20200531 To 20200606 $0.00 $0.00 So $0.00
2200617 3330 CN - Cunteen 37494112 GAR Canteen Date : 20200617 50.00 $84.61 S008 50,00
So200619 2308 AD - Automated Deposil STON2875 GAR -Nicacio Tamra. cross $100.00 $0.00 S000 $0.00 ~
st,Dudley,.MAISTI
2O200621 23:05 AD - Automated Deposit 37603491 GAR ~Nicacia Tamra,9 cross $50.00 S000 St.00 $t.a0
sl.Dudley,MA,Qi S71
70200624 20:01 PY - Payroll 37615763 GAR ~20200607 To 20200613 $10.50 50.00 36,00 30.00
30200624 20:01 PY - Payroll 37615764 GAR 20700607 To 20200613 $0.00 $0.00 510.50 50,00
Case 1:20-C: Gh SPoMRRAL TH SF IMASSREHESE PvE 6 of 23
DEPARTMENT OF CORRECTION
Inmate Transaction Report

Date: 20201013 14:04

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

. Paye : 3
Ceammild : W009? NCCI GARDNER
Name oo: RIVERA, RAFAEL, J, Statement From 2U200401
Ins}: NCCT GARDNER To 2201013
Block : A BUILDING 2
Cell/Bed : N2dia
Transaction Type Receipt Check last Notes Personal Savings
Date # No same .
Income Expense income Expense
*RWG24 22:30 CN - Canteen S7G61RALT GAR ~Canteen Date : 20200624 $0.00 $95.84 S0.00 $0.00
Suddaed S08 AD-Automuted Deposit 27620194 GAR GUZMAN MABEL,IGU HARVEST $30.00 $0.00 50,00 S000 .
MOON DR,LONGS.SC,29568
220701 20:01 PY - Payrall 37640235 GAR ~20200614 To 20200620 Sith 50 S000 S000 $0.00
20200701 20:01 PY - Payrali 37640236 GAR ~20200614 Ta 20200620 50.00 30,00 $10.30 $0.00
20200701 22-36 CN - Canteen 37645189 GAR ~Canleen Date : 20200791 $0.00 397.80 $0.00 $0.00
20200708 20-01 PY - Payroll 37665082 GAR ~2(1200621 To 20200627 $10.56 $0.00 so.00 SUG
TOI 201 PY - Payroll 37665083 GAR ~2020062 | To 20200627 $0.00 $0.00 $10.50 $0.00
A207OG QI CN - Canteen 37673525 GAR ~Cunteen Date : 20200709 $6.00 S7974 50.00 Sc.00
IWIT | 24-05 AD- Aulonnited Deposit 37680425 GAR -TORRES - GUZMAN MABEL S175.00 St.0ch St.00 $0.00
E 4700 Gulf Colony Ln 20-
_. a . _ E,Litlle River, SC29566 . _.
DOW |S Is - Interest ATORTIOD GAR $0.08 su.00 $0.00 $o.o01
Door Ty 1S ie 18 Interest ~ TIGRIIIO GAR ~ 30.0 Sia “S030 S0.00)
DODO 1A 13:08 AT - Account Transfer 37096757 GAR ~Huir Cut Fee 6/30/20-W107697 $1.50 $0.00 S00 $1.54
RIVERA.RAFAEL J PERSONAL
2200714 13:08 tC ~ Transfer from ST6907 58 GAR ~Hair Cut Fee 6/30/20-HAIRCUT $0.00 31.50 $0.00 $0.00
jnmate to Club A‘e REVENUE - 23~HAIRCUT
REVENUE - 23 _
20200715 20:01 PY - Payroll 304416 GAR ~20200628 To 20200704 $10.50 $0.00 S.00 S000
20200715 20:01 PY - Payroll 37704417 GAR ~ 20200628 To 20200704 $0.00 $0.00 SiO 30 $0.00
30200715 22:30 CN - Canteen 37706918 GAR ~Canteen Date: 20200715 $0.00 $100.66 SOO 80.00
ANTES 23:08 AD - Automated Deposit 37708120 GAR ~Nicacio Tamra.Y crass $150.00 $0.00 $0.00 SM00
si.Dudiey MAJES71
TINT 301 PY - Payrall 3772801 GAR 20200708 To 202007 S150 30,00 50.00 $0.00
20200722 20.01 PY - Payroll A77 26092 GAR ~ 20200705 To 20200711 S000 $0.00 S105 $0.00
20200722 22:30 CN - Canteen 37731377 GAR ~Canteen Date : 20200722 $0.00 $86.53 $0.00 $0.00 ~
20200727 14:13 EX - Zxtemal 37740066 R3579 GAR ~WrileA Prisoner.cam $0.00 $11.00 $0.00 $0.00
Disbursement
WTI? dd MA - Maintenance and 37740002 GAR ~Monthly Maintenance sand SOG S1 ant $0.00 soot
Administration Administration Fee
20200739 20.01 PY - Payroll IT TARNSG GAR =20200712 Ta 20200718 ~ ssn Soo" 50.00
SATS SO PY - Payroll AVTARRET CAR SSO200712 Ta 20200718 $0.00 SUCH) sau” Soa
2u20uF CSN - Canteen SASS3 GAR “Canteen Date: 2300729 Sco 508.02 smn” Sion
20200731 23:05 AD - Automated Deposit 3776| 893 GAR ~Beshai Lindsey Marie,32 Edgeworth = $30.00 $0.00 $6.00 S.00
Si, Worcester. MA,O1605
20200805 20:01 PY - Payroll 37772531 GAR ~20200719 To 26200725 $10.50 30.00 50,00 50.00
2O200805 20:01 PY - Payrall 37772532 GAR ~ 20200719 To 20200725 $0.00 $0.00 $10.50 $0.00
20200805 22:40 CN - Canteen 37777029 GAR ~Canleen Date : 20200805 $0.00 $102.80 $0.00 $0.00
SOC $0.00

20200811 16:12 IS - Interest 37795233 GAR $0.07 $0.00
Case 1:20-C¥ Gh RPONAREAT IH DF MASSRERESE PPS 7 Of 23
DEPARTMENT OF CORRECTION
Inmate Transaction Report

Date: 20201013 14:04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page : 4
Committ + W 107697 NCCI GARDNER
Nume : RIVERA, RAFAEL, J, Statement From = 20200401
Insi: NCCI GARDNER To «20201013
Block: A BUILDING 2
Cell/Bed : N24 fA
Transuction Type Receipt Check Inst Noles Personal Savings
Date # NO Name
, Incume Expense Income Expense
SOs re 12 TS - Interest 37795244 ~ GAR SON 50.00 SUT $0.00
20200812 20:01 “UPS Payrudl STRUTS BO GaR ~AOIHU726 To 202008 O80, 50 30.00 $0.00 so
RPGORTS 20-01 PY - Payroll ITBOTSEI GAR ~20200726 To 20200807 50.00 50.00 510.50 $0.00
Fo2008 12 22-30 CN - Canteen 37K TOKIO GAR ~Carteen Date: 20200812 So. 362.32 50.00 30.00
SONNRTS 13505 TC’ Transfer from FRISZSS GAR =PHOTO - Z13-PHOTO - 213 $0.00 $1.00 50.00 $0.00
Inmate to Club A/c
INIOORTS 23205 AD - Automated Deposit 37820959 GAR ~Castillotorres Areli,} Denny St Apt S140.00 $0.00 s0.00 $0.00
2, Worcester, MACH 600
JW200K1G 23,05 AD - Automated Deposit 37821206 GAR ~TORRES - GUZMAN MABEL $30.00 50,00 $0.00 50,00
ENID.3706 Gulf Colony Ln 20-
. E.Litile Rivet,SC 29500
2OS00N TF 20-11 PY - Payroll 37832226 GAR ~20200802 To 20200808 510.50 30.00 50.00 50.00
TORT 20,01 PY = Payroll 37832227 GAR 20200802 To 20200808 $0.00 $0.00 510.40 50.00
20200819 22:30 CN - Canteen 37836099 GAR ~Canteen Date : 20200819 30.00 $54.80 $0.00 5000
2O20K25 23:08 AD- Autemated Deposit 37851495 GAR ~Castilo-torres Areti,] Denny St Apt $100.00 $0.00 $0.00 S000
2, Worcester. MAO1609
20200826 200] PY = Payroll 37H56458 GAR ~ 20200809 To 20200815 $10.50 50.00 $0.00 Stu
20200826 20-01 PY - Payroll V78S6459 GAR TIORGRO To 202008 15 50.00 $0.00 31050 $0.00
TOIGUNZ6 22:31 CN - Canteen 37860308 GAR ~Cantesn Date: 220024 50.00 Soy 29 S000 S000
BIGGRIN 33505 AD ~ Automated Deposit 37H67809 GAR Tineken Heather Manes Faurrbanks S300 SG00 S000 S00
SrApt | Worcester MA,OL610
TaON9T 230 ~ AT Canteen SR FRTSEAS GAR “Canteen Date: 20200907" Sout SON 32 $0.00 “So.
aM 30-07 PY - Payroll 37R80704 GAR ~ 20200816 To 20200832 S10.50 30,00 $0.00 7 Se 00
IOIOUIO? 20.01 PY - Payroll T78ROTOS GAR ~ 20200816 To 20200822 $0.06 50,00 Slat $0.00
SOsd0006 23-05 AD- Automated Deposit = F7892 111 GAR ~TORRES - GUZMAN MABEL $75.00 $0.00 30.00 50.00
ENID,3700 Gulf Colony Ln 20-
E,Little River,5¢.29566
30700909 20-01 PY - Payroll 37899635 GAR ~ 20200823 To 20200829 $10.50 $0.00 30,00 $0.00
PO2H0909 20:01 PY - Payroll 37899636 GAR = 20200823 Ta sd 200829 $0.00 30.00 S150 $0.00
SOT 2330 CN > Canteen TOIT GAR ~Canleen Dive: 20200909 SO. SANS 30.00 S00
DOIOITO 16:26 [S ~ Interest “FISTS . GAR 50.05 S000 $0.00 sun
SOOT 16:26 1S - Interest 3797 [935 GAR $0.00 50.) sid Stat
20200914 10:57 IC - Transfer from JPOTS TET GAR —Media/Tabier Order-MUSTC $0.00 539.56 50.60 50.00
Inmate ta Club A/c PLAYER WASH ACCOUNT -
Z2IR~MUSIC PLAYER WASH
__ ACCOUNT - 2238
20290916 20:01 PY - Payroll 37935047 GAR =202N0830 To 20200905 310.50) 30.00 S000 $0.00
SIT 6 2001 PY- Payroll 37934648 GAR ~ 20200830 To 205 50.00 50,00 STs 50.00
FO3009 16 22:30 CN - Canteen F79380S6 GAR Canteen Date: 20200916 $0.00 ssid? $0.06 50.00
~ S000 ™ so.o0

 

AD Automated Deposit 2794 786K GAR “TORRES - GUZMAN MABEL $8.00 S80
NIDA 700 Guill Coluny Ln 2.
ale River SC 29506

jo 208

   

 
Case 1:20-0BAhRR Ay ROEAEAH Sr MASSREABSE Pave 8 of 23

DEPARTMENT OF CORRECTION

Inmate Transaction Report

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date: 20201013 14:04
~ Page 5
Cummitd : W107697 NCCI GARDNER
Name: RIVERA, RAFAEL, J. Statement From = 20200401
Inst: NCCLGARDNER To 20201013
Bluck A BUILDING 2
Cell/Bed : N24 iA
Transaction Type Receipt Cheek Inst Notes Personal Savings
Date # No Nani¢ .
Income Expense Income Expense
20200923 20.01 PY - Payrotl 37958074 GAR ~20200906 To 20200012 $10.50 $0.00 $0.00 $0.00
20200923 20:01 PY - Payrall 37958075 GAR ~20200906 To 20200912 $0.00 $0.00 $10.30 SO.00
20200923 22:30 CN - Canteen 37960591 GAR ~Canteen Date : 20200923 $0.00 $100.7] $0.00 $0.00
2200926 25:05 AD - Automated Deposit 3797] 940 GAR ~Castillo-torres Areli,| Denny SUApt = $60.00. $0.00 $0.00 SQ.00
2, Woreester. MA 01 609
AWNNG29 27-30 ON - Cintoen B7O7P9IAS CGIAR =~Canteen Date: 20200929 $0.00 $73.90 SU $0.00.
MNT I-01 PY - Payrall 37ORaTES “GAR 20200973 Te 20300919 si.80 $0.00 See Saha
IHAW9AG 20-0] PY - Payroll 379R4 785 GAR ~202G913 To 20200919” StLG0 56,00 $10.50 50.00
TORMGOT 32:30 CN -Camees TSTOTIDE GAR ~Cunteen Date: 20207001” 50.00 $6.00 sor) SdnG
20201003 24,08 AD- Automated Deposit 37994126 GAR -TORRES - GUZMAN MABEL $84.00 §0.00 SO.00) SUG
EN/D.3700 Gulf Colony Ln 20-
E, Little River,SC,29506
2020 )007 20:01 PY - Payroll 38003907 GAR ~ 20200920 Ta 20200926 $10.50 $0.00 50.00 5000
D201? 20:01 PY - Payroll 38005908 GAR ~ 20200920 Ta 20200926 $0.00 Soo $10.50 $0.00 a
MOZOLOO? 22:30 CN - Canteen 3800873) GAR ~Canteen Date : 20201007 $0.00 $76.57 SQ.00 Sth00
$2,160.83 $1,903.43 $295.68 $1.50
Personal Suvings
Balance us of ending date ; $329.56 $1,118.47
Current Balances :
Personal Savings Freeze Loan Restitution Sentence
$329,56 SIS.a7 50.00 $0.00 $0.00 sa.00
Case 1:20-cv-11923 Document1 Filed 10/26/20 Page 9 of 23

AO 241 (Rev. 09/17)

PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY

 

 

 

 

 

 

 

 

 

 

United States District Court District; Massachusetts
Name (under which you were convicted): Docket or Case No.:
Rafael Rivera FAR26856
Place of Confinement : Prisoner No.:
NCCI Gardner
W107697
Petitioner (include the name under which you were convicted) Respondent (authorized person having custody of petitioner)
Rafael Rivera y Matthew Divris
The Attorney General of the State of:
PETITION
L. (a) Name and location of court that entered the judgment of conviction you are challenging:

Worcester Superior Court Worcester MA

 

 

 

 

(b) Criminal docket or case number (if you know): 1185-CR-01042

 

2. (a) Date of the judgment of conviction (if you know): 03/02/2016

 

(b} Date of sentencing: 93/02/2016

 

 

3. Length of sentence: One life sentence with concurrent sentences of three years
4, In this case, were you convicted on more than one count or of more than one crime? f Yes O No
5. Identify all crimes of which you were convicted and sentenced in this case:

 

Murder (second degree)

 

Carry firearm without license

 

Firearm violation with one prior violent drug/crime (2 counts}

 

Possession of ammunition without F1D card

 

 

 

6. (a) What was your plea? (Check one)
q () Not guilty oO (3) Nolo contendere (no contest)
Oo (2) Guilty oO (4 Insanity plea

Page 2 of 16
Case 1:20-cv-11923 Document1 Filed 10/26/20 Page 10 of 23

AO 241 (Rev. 09/17)

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to?

 

 

 

 

 

 

(c) If you went to trial, what kind of trial did you have? (Check one)
@ Jury 1 _ Judge only
7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
GO yves @ No
8. Did you appeal from the judgment of conviction?
B Yes O Ne
9. If you did appeal, answer the following:

(a) Name of court: Appeals Court

(b) Docket or case number (if you know): 18-P-127

 

(c) Result: Judgements affirmed
(d) Date of result (if you know): 05/09/2019
(e) Citation to the case (if you know): Commonwealth v. Rivera, 482 Mass. 1107 (2019)
(f) Grounds raised: 4 Evidence insufficient to support conviction
2. Erroneous admission of prejudicial testimony

3. Improper opening statement and closing argument with reference to facts not in evidence

 

 

 

 

(g) Did you seek further review by a higher state court? D Yes Oo No
If yes, answer the following:
(1) Name ofcourt: == Supreme Judicial Court

(2) Docket or case number (if you know): FAR 26856

 

(3) Result: Further appellate review denied.

 

Page 3 of 16
Case 1:20-cv-11923 Document1 Filed 10/26/20 Page 11 of 23

AO 24] (Rev, 09/17)

(4) Date of result (if you know): 07/31/2019

 

 

 

 

 

(5) Citation to the case (if you know): 482 Mass. 1107 (2019)
(6) Grounds raised: Insufficiency of the evidence to support a conviction.
(h) Did you file a petition for certiorari in the United States Supreme Court? O Yes af No

If yes, answer the following:
(1) Docket or case number (if you know}:

(2) Result:

(3) Date of result (if you know):

(4) Citation te the case Gf you know):

 

10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? O Yes @ No
UN. If your answer to Question 10 was "Yes," give the following information:

{a) (1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know}:

 

(4} Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes O Ne

(7) Result:

 

Page 4 of {6
Case 1:20-cv-11923 Document1 Filed 10/26/20 Page 12 of 23

AO 241 (Rev. 09/17)

(8) Date of result (if you know):

 

(b) If you filed any second petition, application, or motion, give the same information:

{1} Name of court:

 

(2) Docket or case number (if you know}:

 

(3} Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes O No

(7) Result:

 

(8) Date of result (if you know):

 

(c} Lf you filed any third petition, application, or motion, give the same information:

(1) Name of court:

 

(2) Docket or case number (if you know):

 

(3} Date of filing Gf you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

 

Page 5 of 16
Case 1:20-cv-11923 Document1 Filed 10/26/20 Page 13 of 23

AO 241 (Rev, 09/17)
(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

O Yes O No
(7) Result:

 

{8) Date of result (if you know):

 

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

or motion?
(1) First petition: O Yes O No
(2) Second petition: 0 Yes O No
(3) Third petition: O Yes oO No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

 

 

12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground. Any legal arguments must be submitted in a separate memorandum.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE: Conviction violated the petitioner's right to due process where the evidence was legally

 

insufficient to support the verdict of guilty.
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
There was no evidence that the defendant participated in the shooting or that he shared the shooter's intent.

Testimony about a statement between co-defendants was erroneously admitted.

 

 

(b) If you did not exhaust your state remedies on Ground One, explain why:

 

 

 

 

 

 

Page 6 of 16
Case 1:20-cv-11923 Document1 Filed 10/26/20 Page 14 of 23

AO 241 (Rev. 09/17)
{c} Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? Wm Yes O No

(2) [f you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
[] Yes of No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? O Yes © No
(4) Did you appeal from the denial of your motion or petition? O Yes QO No
(5) If your answer to Question (d}(4) is "Yes," did you raise this issue inthe appeal? OO Yes O No
(6) If your answer to Question (d)(4) ts "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

Page 7 of 16
Case 1:20-cv-11923 Document1 Filed 10/26/20 Page 15 of 23

AO 24] (Rev, 09/17}
(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:

 

 

 

GROUND TWO:

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Two, explain why:

 

 

 

 

(c) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

{d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes O No
(2) if your answer to Question (d)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

 

Docket or case number (if you know):

 

Page 8 of 16
Case 1:20-cv-11923 Document1 Filed 10/26/20 Page 16 of 23

AO 241 (Rev. 09/17)

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? O Yes O No
(4) Did you appeal from the denial of your motion or petition? O Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? ] Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Twe :

 

 

 

 

GROUND THREE:

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

Page 9 of 16
Case 1:20-cv-11923 Document1 Filed 10/26/20 Page 17 of 23

AO 241 (Rev. 09/17)

(b) If you did not exhaust your state remedies on Ground Three, explain why:

 

 

 

 

(c)

(d)

Direct Appeal of Ground Three:
(1} If you appealed from the judgment of conviction, did you raise this issue?

(2) If you did not raise this issue in your direct appeal, explain why:

O Yes O No

 

 

 

Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state tnal court?

O Yes f No
(2) If your answer to Question (d)(1) ts "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's deciston:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition?

(4) Did you appeal from the denial of your motion or petition?

(5) If your answer to Question (d}(4) is "Yes," did you raise this issue in the appeal?
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

Yes O No
O Yes O Neo
O Yes O No

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

Page IQ of 16
Case 1:20-cv-11923 Document1 Filed 10/26/20 Page 18 of 23

AO 24] (Rev. 09/17)

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
have used to exhaust your state remedies on Ground Three:
GROUND FOUR:

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

 

{c)

(d)

Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes O No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

Page II of 16
Case 1:20-cv-11923 Document1 Filed 10/26/20 Page 19 of 23

AO 241 (Rev. 09/17}

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? O Yes O No
(4) Did you appeal from the denial of your motion or petition? O Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? OO Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number {if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:

 

 

 

 

 

 

Page 12 of 16
Case 1:20-cv-11923 Document1 Filed 10/26/20 Page 20 of 23

AO 241 (Rev, 09/17)

13.

15.

Please answer these additional questions about the petition you are filing:

(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? oD Yes O No
If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

 

 

 

 

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:

 

 

 

Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? Oo Yes @ No

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed, Attach a copy

of any court opinion or order, if available.

 

 

 

 

 

 

 

 

Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? oO Yes @ No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised.

 

 

 

 

 

Page 13 of 16
Case 1:20-cv-11923 Document1 Filed 10/26/20 Page 21 of 23

AO 241 (Rev. 09/17)

16.

18.

Give the name and address, if you know, of each attorney who represented you in the following stages of the
judgment you are challenging:

(a) At preliminary hearing: Randall K. Power

 

(b) At arraignment and plea: Randall K. Power

 

(c) At trial: Randall K. Power

 

(d) Atsentencing: Randall K. Power

 

(2) On appeal: lra S. Alkalay

 

(f) In any post-conviction proceeding:

 

 

(g) On appeal from any ruling against you in a post-conviction proceeding:

 

 

 

Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? O ves mf No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? O Yes OF No
TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

The petition is timely.

 

 

 

 

Page I4 of 16
Case 1:20-cv-11923 Document1 Filed 10/26/20 Page 22 of 23

AQ 241 (Rev, 09/17)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in
part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutiona! right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

Page 15 of 16
Case 1:20-cv-11923 Document1 Filed 10/26/20 Page 23 of 23

AO 241 (Rev. 09/17)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

Therefore, petitioner asks that the Court grant the following relief; Vacate the judament of conviction and order that

 

all counts of the indictment be dismissed.

 

 

or any other relief to which petitioner may be entitled.

CF

Signature of Attomey (if any)

I declare (or certify, verify, or state} under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on i? / 13} ge (month, date, year).

Executed (signed) on (2) eA ge (date).

Signature of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

 

 

 

 

Page lf of 16
